Citation Nr: 9909496	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel










INTRODUCTION

The veteran served on active duty from May 1965 to April 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

This appeal originally included the issues of service 
connection for multiple sclerosis (claimed as musculoskeletal 
deterioration), service connection for lumbosacral disc 
disease as secondary to service-connected gunshot wounds, and 
service connection for loss of kidney and two ribs.  In the 
October 1997 substantive appeal, the veteran withdrew these 
issues from the appeal.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that he is unable to obtain or retain 
employment as a result of his service-connected disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16.

In this case, the veteran is service-connected for:  post 
operative residuals of a right shoulder injury, evaluated as 
60 percent disabling; post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; gunshot wound residuals of 
Muscle Group XIX, evaluated as 10 percent disabling; and 
gunshot wound residuals of the left lower abdomen with colon 
injury, evaluated as 10 percent disabling.  The combined 
disability evaluation is 80 percent.  Therefore, the veteran 
meets the schedular criteria pursuant to 38 C.F.R. § 4.16(a).

The Board finds, however, that it is unclear whether the 
veteran's inability to work is the result of service-
connected or nonservice-connected disabilities.  In this 
regard, the Board notes that the veteran was afforded a VA 
bones examination in November 1996.  During the examination, 
he reported that he had right shoulder pain with any activity 
and could not lift at all.  He also reported having back pain 
which gradually progressed to the point that three years 
earlier it had become quite severe.  He stated that he had 
not been able to work since.  The diagnoses, following 
physical examination, were status post fracture of the right 
shoulder and lumbosacral disc disease with severe impairment.  
The examiner commented that the veteran was unemployable.  A 
social and industrial survey noted that the veteran's last 
formal employment was during the period of 1987-1988 when he 
was employed as a high steel painter.  

Thereafter, the veteran stated that he sustained a right 
shoulder injury and was unable to work.  Since that time, he 
had not held steady employment due to numerous physical 
problems in addition to difficulty in working with others.  
The veteran reported that he had been fired several times 
during his employment history since 1984.  He described being 
fired numerous times for inability to control his anger and 
engaging in physical altercations with supervisors/coworkers.  
VA psychiatric examination reported a global assessment of 
functioning score of 20.  

In January 1997, the RO denied the claim on the basis that 
the veteran was unemployable due to nonservice-connected 
factors.  

Upon review, the Board finds that additional development is 
necessary for a proper adjudication of the veteran's claim.  
Specifically, the Board feels that the veteran should be 
afforded appropriate VA examinations to determine whether his 
unemployability is due to service-connected or nonservice-
connected disabilities.  

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of his 
service-connected disabilities during 
recent years.  

After securing any necessary 
authorizations or medical releases, the 
RO should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  If it is determined that the veteran 
is in receipt of disability benefits from 
the Social Security Administration, the 
RO should contact that agency and request 
that it provide records pertinent to the 
veteran's claim as well as the medical 
records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

3.  The RO should schedule the veteran 
for VA examinations by appropriate 
specialists to ascertain whether his 
service-connected disabilities have 
rendered him unable to obtain 
substantially gainful employment.  The 
claims file and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  
Any further indicated studies should be 
conducted.  The examiners must be 
requested to provide opinions as to 
whether the service-connected 
disabilities in the aggregate by 
themselves render the veteran unable to 
obtain and retain a substantially gainful 
occupation.  Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. Brown, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disabilities.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Courts.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 4 -


